DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the scale is in communication with the scale” the claim is unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (US 2012/0325156) in view of Arthur (US 8627786).
Regarding claims 1 and 11, Abramson discloses a pet food material bowl system, comprising: a food bowl adapted to receive a food material for consumption by a pet (food holder 102, para. 0021); and a scale (food dish 110) configured to measure an actual food weight in real time of the food material in the food bowl (para. 0022 and para. 0025, ll. 11-12); wherein the scale is configured to receive and store a desired food weight of the food material in the food bowl (para. 0034); wherein the scale is configured to compare in real time the actual food weight with the desired food weight (para. 0031); wherein the scale or a device in communication with the scale is configured to determine in real time if (a) the actual food weight is greater than the desired food weight, (b) the actual food weight is less than the desired food weight or (c) the actual food weight  equals the desired food weight (para. 0031) but fails to teach wherein the scale or the device is configured to initiate an alert based on comparison of the actual food weight with the desired food weight. However, Arthur teaches a weighing device configured to initiate an alert based on comparison of the actual food weight with the desired food weight (col. 6, ll. 2-5, 16-20 and 43-44). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Abramson’s system with a bowl as taught by Arthur to notify a blind owner of the amount of food a companion pet is consuming.
Regarding claim 2, Abramson as modified by Arthur teaches the invention substantially as claimed and Abramson further teaches wherein the food material is comprised of a dry food material or a wet food material (para. 0020).
 Regarding claim 3, Abramson as modified by Arthur teaches the invention substantially as claimed and Arthur further teaches wherein the alert is comprised of an audible alert (col. 6, ll. 2-5, 16-20 and 43-44).
Regarding claim 4, Abramson as modified by Arthur teaches the invention substantially as claimed and Arthur further teaches wherein the alert is comprised of a visual alert (col. 6, ll. 16-20).
Regarding claim 5, Abramson as modified by Arthur teaches the invention substantially as claimed and Arthur further teaches wherein the alert is comprised of an audible alert and a visual alert (col. 6, ll. 16-20).
Regarding claim 6, Abramson as modified by Arthur teaches the invention substantially as claimed and Arthur further teaches wherein the food bowl provides the alert (col. 6, ll. 1-5).
Regarding claim 7, Abramson as modified by Arthur teaches the invention substantially as claimed and Arthur further teaches wherein the food bowl includes an indicator light that provides the alert (col. 6, ll. 16-20). 
Regarding claim 8, Abramson as modified by Arthur teaches the invention substantially as claimed and Abramson further teaches wherein the alert is comprised of an alert message delivered to a computer or smartphone (user interface 130, para.0025). 
Regarding claim 9, Abramson as modified by Arthur teaches the invention substantially as claimed and Abramson further teaches wherein the scale is adapted to be in communication with a computer network to receive the desired food weight (para. 0025, user may input …desired weight).
Regarding claim 10, Abramson as modified by Arthur teaches the invention substantially as claimed but fails to teach wherein the scale is integrated with the food bowl. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the scale and food bowl, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 16, Abramson as modified by Arthur teaches the invention substantially as claimed and Abramson further teaches wherein the device stores an  animal profile for an animal and a food material profile for the food material, wherein the desired food weight is adjusted based on the animal profile for the animal and the food material profile for the food material (para. 0029).
Regarding claim 17, Abramson as modified by Arthur teaches the invention substantially as claimed and Abramson further teaches wherein the device is a smartphone or a computer (para. 0025, computer).
Claims  12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson  in view of Arthur, as applied to claim 1 above, further in view of Donavon (US 2016/0012748).
Regarding claim 12, Abramson as modified by Arthur teaches the invention substantially as claimed but fails to teach wherein the desired food  weight is adjusted based on a daily energy expenditure of an animal. However, Donavon teaches wherein the desired food  weight is adjusted based on a daily energy expenditure of an animal (para. 0042, ll. and para. 0045, behavior parameter of the animal may include calories burned). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Abramson’s system with a system as taught by Donavon to further improve the accuracy of maintaining a companion animals health.
Regarding claim 13, Abramson as modified by Arthur and Donavon teaches the invention substantially as claimed and Donavon further teaches wherein the daily energy expenditure of the animal is calculated by a sensor module worn by the animal (on-animal monitor 60a, para. 0074). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abramson  in view of Arthur, as applied to claim 1 above, further in view of Kates  (US 7380518).
Regarding claim 15, Abramson as modified by Arthur teaches the invention substantially as claimed but fails to teach wherein the desired food weight is adjusted based on weather conditions. However, Kates teaches weather information being used as part of health analysis (col. 19, ll. 25-33).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Abramson’s system with weather information as taught by Kate to decrease an amount of food based on weather conditions during hot weather to prevent food being wasted and to increase food during cold weather to maintain the weight on a companion animal.
Allowable Subject Matter
Claim 20 is allowed.
Claims 14, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647